71536-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








18-90847: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71536-COA


Short Caption:IN RE: EXECUTION SEARCH WARRANTSCourt:Court of Appeals


Related Case(s):71536


Lower Court Case(s):Clark Co. - Eighth Judicial District - A732077Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:02/09/2018How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantLas Vegas Metropolitan Police DepartmentNicholas D. Crosby
							(Marquis Aurbach Coffing)
						


Reference Party12067 Oakland Hills, Las Vegas, Nevada 89141


Reference Party3321 Alcudia Bay Avenue, Las Vegas, Nevada 89141


Reference Party54 Carolina Cherry Drive, Las Vegas, Nevada 89141


Reference Party5608 Quiet Cloud Drive, Las Vegas, Nevada 89141


RespondentLaura AndersonKathleen Bliss Quasula
							(Kathleen Bliss Law PLLC)
						





Docket Entries


DateTypeDescriptionPending?Document


12/28/2017Case Status UpdateTransferred from Supreme Court. 


02/09/2018Case Status UpdateSubmitted for Decision.


02/15/2018Order/Clerk'sFiled Clerk's Order. Order Re: Scheduling Oral Argument. This matter will be scheduled for oral argument on the next available calendar.18-900298




02/20/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for Wednesday, April 18, 2018, at 10:30 a.m. for 30 minutes in Las Vegas.18-900323




03/28/2018Notice/OutgoingIssued Oral Argument Reminder Notice. 18-900591




04/06/2018MotionFiled Motion. - Unopposed Motion to Continue Oral Argument.18-900650




04/09/2018Order/ProceduralFiled Order. . Order Submitting for Decision Without Oral Argument. We vacate the oral argument currectly scheduled for April 18, 2018, at 10:30 a.m.18-900655




12/13/2018Opinion/DispositionalFiled Authored Opinion. "Reversed." Before: Silver/Tao/Gibbons. Author: Tao, J. Majority: Tao/Gibbbons. Silver, C.J., concurring. 134 Nev. Adv. Opn. No. 97. COA18-908478




01/07/2019Case Status UpdateTransferred to Supreme Court. (COA)


01/07/2019Case Status UpdateCase Closed. (COA)



Combined Case View